UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7966


LEONARD H. ARLINE,

                       Petitioner – Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00498-HEH)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leonard H. Arline, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leonard H. Arline seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive

28     U.S.C.    § 2254      (2012)       petition,        and     dismissing       it    as

unauthorized.         The    order       is    not   appealable     unless    a    circuit

justice    or    judge    issues     a    certificate       of   appealability.           28

U.S.C. § 2253(c)(1)(A) (2012); Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004).            A certificate of appealability will not

issue     absent     “a     substantial         showing     of     the    denial     of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.    Cockrell,    537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Arline has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.

                                               2
            Additionally,        we    construe      Arline’s    notice       of   appeal

and   informal     brief    as    an    application      to     file    a     second      or

successive § 2254 petition.               United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).               In order to obtain authorization

to file a successive § 2254 petition, a prisoner must assert

claims based on either: (1) a new rule of constitutional law,

previously unavailable, made retroactive by the Supreme Court to

cases on collateral review; or (2) newly discovered evidence,

not   previously     discoverable       by     due    diligence,       that    would      be

sufficient to establish by clear and convincing evidence that,

but   for   constitutional       error,       no   reasonable     factfinder        would

have found the petitioner guilty of the offense.                              28 U.S.C.

§ 2244(b)(2) (2012).           Arline’s claims do not satisfy either of

these    criteria.       Therefore,      we    deny    authorization          to   file    a

successive § 2254 petition.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately        presented    in     the     materials

before    this   court     and   argument      would    not    aid     the    decisional

process.



                                                                               DISMISSED




                                          3